EU Market access for European Companies (debate)
The next item is the report by Mr Guardans Cambó, on behalf of the Committee on International Trade, on the EU's strategy to deliver market access for European companies.
rapporteur. - (ES) Mr President, during discussions on the Lisbon Strategy and all it meant for growth and competitiveness in Europe, unfortunately the issue of external trade did not receive the attention it deserved as a substantial part of a strategy for competitiveness, growth and employment within the European Union. We have now moved on and the European Commission has corrected this situation, it has set things straight and it has clearly positioned external trade, access to foreign markets, as yet another pillar of the structure that must lead to growth and welfare in the European Union.
The export of goods and services is a basic component of competitiveness in our economies, and is thus a factor of employment and wealth in the European Union. The main export access difficulties arise from non-tariff barriers in particular, rather than from generally recognised tariffs. The Commission has already carried out a wide-ranging consultation, thereby demonstrating its intentions within the context of its broader strategy for a global Europe, intentions that we support. This report, in fact, covers a good many of the replies received during the consultation, or some of them at any rate, which the Commission decided not to include at the time.
Globalisation is not an external threat from which we need to be protected. In my view, it is a huge opportunity to achieve what we could not achieve before, and a larger market is one way of creating wealth, in other words, creating employment and improve the citizens' welfare. Clearly, and here I am speaking to a certain section of the House, that what this report is calling for is market access, market access that must be enhanced, a strategy that can and must respect the circumstances prevailing in each country. European leadership in this area respect the legitimate concerns of emerging economies, and must continue to do so.
One of the world's most open economies, however, such as the European model, cannot allow itself to be carried away by certain dogmatisms. The export of goods and services cannot be subject to unjustifiable barriers, nor can public contracts, and the Commission can and must do more in both these areas. It can and must improve its instruments in Brussels, in the framework of the EU, through better coordination with the trade promotion bodies in Member States and regions, and with the actual businesses involved. It is here, Commissioner, that the word subsidiarity ought to be understood in its broadest sense. It is here that the Commission has a role to play that cannot be played by any other entity, a role that elbows no one out of the way and enhances every one of us, coordinating the work that others already do, perhaps less effectively than the Commission might.
Thus the report sets out a number of specific points, some very specific indeed, which the Commission can improve within the context of its market access strategy. I do not intend to read them out here, but they are extremely clear and precise, and may be assessed with the same kind of precision. We are also making an extremely specific request for the Commission to define ad hoc courses of action to defend and improve the presence of SME products in third country markets, since it is these products that encounter most difficulties when they have no protection.
The Commission also can, and must, secure better coordination of resources on the ground without offending sensibilities or excluding anyone. Each state, each export support body, each trade delegation from a Member State: without offending anyone, the EU trade delegations can strengthen their role in third countries. There can be no justification for the lack of communication between certain foreign trade actors, whom anyone who has made a visit will know. Nor can we discard, whenever possible, a genuine multilateral approach with a view to improving standardisation, and the need to improve mechanisms within the WTO framework; all this will prove extremely useful.
I therefore feel that we can all welcome the adoption of this report, presumably by a large majority. I particularly wish to thank the secretariat of the Committee on International Trade, which helped with the drafting of the report, and the shadow rapporteurs in the various parliamentary groups who tabled amendments and improved the text.
This signals the start of a new political impetus. It is not just a piece of paper to be approved, framed and hung on the wall. This is the beginning of a strategy, as the name suggests, and a strategy requires a whole range of measures: these measures must be implemented and we must be able to ask the Commission at a later date to come back to Parliament and explain to us how they have been implemented.
Member of the Commission. - Mr President, I would like to thank the rapporteur, Mr Guardans Cambó, and the Committee on International Trade very much indeed for this very constructive report. It confirms that we share a common vision, both on the importance of a proactive market access strategy for European businesses and workers, and on the basic principles that should underlie this strategy.
The priorities that are set out here - SMEs, barriers to services and investment, public procurement and IPR - are very much my priorities. That is the same message that the European Council sent last June, and again in response to our progress report last month. We have built a strong new consensus on the importance of this work.
At the heart of the global Europe strategy that we launched in 2006 was the commitment both to keeping our own markets in Europe open, and also to refocusing our resources on creating new opportunities for European workers and companies in the markets of our main trading partners. We can do that above all through a successful WTO trade deal, but we can also do it through a new generation of free-trade agreements. It also means taking a more hard-headed approach to modern trade barriers, and especially non-tariff barriers which operate not at the border, but behind the border. Europe's workers and companies can compete almost anywhere if they are given a fair opportunity and a level playing field on which to compete. Our job is to support them and provide them with a platform to do that, which means focusing on the barriers, conditions and discriminatory regulatory practices that operate against them and deny them that fair opportunity to compete and to trade.
The challenge in 2007 has been to put this policy into practice. In particular, we have focused on strengthening our resources on the ground in our most important markets by creating market access teams that bring together a business, a Member State and Commission staff and experts. These are the people who really know the markets and who have a feel for the local politics and a clear sense of both what is necessary and what is possible. This has produced good results. In the last six months we have scored important successes in South America, Central Asia, South Asia, Japan and Russia. We have also stepped up our cooperation with the United States on market access issues, which has been instrumental in some of these successes.
We have also introduced an on-line complaint register for EU companies and launched real-time and monthly reporting on market access work. I therefore mildly disagree with the suggestion in the report that the Commission has not done enough to bring out the full potential of this partnership during the launch phase. That does not mean either that I consider the collaboration to be perfect or that I feel in the least bit complacent about what we could do differently, and even better, than we are at the moment.
I agree that this new strategy is a dynamic process which requires constant vigilance and constant commitment. Frankly, it also needs some more high-profile advocates of what we are doing and how we are setting about pursuing our objectives, both in this House and also among the Member States - people who believe in economic openness, but who are also not afraid to speak up for reciprocal market opening, especially amongst those emerging economies whose own growth is being driven by their access to our markets. That is right, that is fair and that is the principle of international trade that we believe in - that whilst we remain open to others they too should progressively open their markets to us if the principle of international trade is going to be well and properly served.
I agree with the rapporteur when he calls on all stakeholders to participate actively in this partnership. We are continuing to improve our coordination work on the ground with Member States and industry, but we need these experts to step up as well if we are to achieve our potential.
On the question of resources, I am grateful for the additional staff that the budgetary authorities have allocated to DG Trade. We will continue to push for more resources for the most important markets in Asia and, for example, in Brazil. In the mean time we have strengthened our staffing on market access activities in Brussels.
Finally, I also take note of your request to receive an annual report from the Commission. Along with the regular reporting, I would be pleased to discuss the annual activity report with Parliament.
So, my thanks again to the rapporteur and to Parliament for its engagement in this very important work. It is vital that we maintain our energy and engagement in 2008 and beyond. This priority means a lot to me and to my services; it means a lot to our businesses in Europe and for the employment they are able to create for our workers, flowing from increased market access and from the strengthening of world trade that is at the heart of our trade policy strategy for a global Europe.
(Applause)
Rapporteur for approval Committee on Industry, Research and Energy. - (RO) Mr. President, Mr. Commissioner, the European Union's Market Access Strategy was initiated in 1996. The Commission developed a free service that provides the European exporters with an electronic, public, updated register regarding the market access conditions in approximately 100 countries.
In 2007, in the euro zone, trade recorded a surplus of 28.3 billion euros, as compared to a deficit of 9.3 billion euros in 2006. In 2007, the EU-27 recorded a deficit of 185.7 billion euros, as compared to a deficit of 192.1 billion euros in 2006. Therefore, at Community level, actions should be taken so that the Member States outside the euro zone would become more competitive.
We consider that the market access will be facilitated by promoting the European Union's values and principles to third countries by promoting open markets, by approaching social standards and environmental standards and by ensuring the protection of intellectual rights.
Investments in research, promotional campaigns to make the available services and information public, improving the Community computer system regarding market access, interconnecting the specific databases and training specialists who would support the European companies should be part of the Commission's partnership with the Member States and the European companies.
on behalf of the PPE-DE Group. - (NL) Mr President, the new market access strategy of the Commission should really help to remove barriers in third countries. It is, therefore, as the Commissioner says, an appropriate addition to the WTO and an important addition to free trade agreements. I am very pleased with the positive report from Parliament, and would like to thank our rapporteur, Ignasi Guardans Cambó, who also managed to set out such clear priorities: better cooperation with European businesses and more support for small and medium-sized enterprises; the help-desk at the Commission but also on the ground in the third countries. I think that the European Institute in China for small and medium-sized European companies is an excellent Commission initiative.
It is a matter of reciprocity. We open up our market to third countries and then the markets in those third countries should also be opened up to our European companies, especially in the emerging economies of China, India, Brazil and Russia. We should therefore give this priority in the market access strategy, with market access teams that will assist European companies in those countries. This means that we have to put in sufficient personnel to do this, including in those European embassies, as you already said. European business is the biggest exporter in the world and we have to compete constantly against protectionist measures, even in those third countries. Set your priorities for the areas that are important: services, public procurement, investments, intellectual property and customs procedures.
I am pleased that you have announced that you will report to us annually and it would be good to discuss the priorities once a year. You have demonstrated ambition here and that is a precious thing to us. I really hope that you also show ambition when it comes to adapting the trade defence instruments, the same ambition as you have shown in this strategy.
on behalf of the PSE Group. - (ES) Mr President, I wish to begin my speech by congratulating the rapporteur on his important work in terms of proposals and analysis.
This Parliament does not vote on explanatory statements, but if it did so on this report, I would vote in favour because it certainly justifies the main proposals for provisions. Thus I feel able to announce the support of the Socialist Group, with a request that the rapporteur take into account some of the main amendments we have tabled, in due accordance with the ideals of a left-wing group.
Europe certainly is the world's largest goods exporter and its leading service provider. Moreover, in a globalised context we have a legitimate right to market as many of our products and services as possible, in the markets of emerging countries in this case. Why not? It is logical and normal, and it is what our citizens would want. Thus the proposals put forward in the report and set out in the Commission communication are correct, starting with the prevention of non-tariff barriers, a 'Hydra', as the rapporteur so rightly calls them: a Hydra working behind the scenes, not only preventing European products and services from reaching markets, but also preventing balanced development in those countries and markets.
I am therefore of the opinion that this report is on the right path, for what we must do is secure our Lisbon agenda and strengthen our social model. We also need to ensure that this model can penetrate the emerging countries with which we wish to trade. I have no doubt this will be beneficial to both European workers and workers in the other countries.
We place a considerable emphasis on working conditions, security, protection of the environment and, above all, human rights. Those are our principal amendments.
I must repeat our request that the rapporteur take account of these. Indeed, how do we actually achieve these goals? We achieve them through much more intense cooperation - I do not know if it can be called 'enhanced' cooperation, since that creates confusion with institutional provisions in the new Treaty - between the EU, Member States and businesses, starting with support for SMEs. Congratulations, therefore, and good night.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, we are all aware of the sensitivity of this matter and how much attention is paid to it in our respective countries.
The UEN Group is very satisfied with the proposal put forward by Mr Guardans Cambó and the additional work done by the Committee on International Trade. I would compliment the rapporteur on his analysis and European focus, and consequently his emphasis on the difficulties often caused by the unwarranted obstacles confronting European industry on international markets.
Improving competitiveness means doing whatever is necessary to ensure the success of the Lisbon strategy. If we are able to give European industry better access to international markets, we will enable companies to grow, invest in know-how and technology, and create more jobs. This is what many economic sectors in our countries are asking of us.
Various kinds of obstacles impede access to foreign markets by European industry. These barriers consist of a number of different measures ranging from confused regulations and disincentives to investment or market access, to unfair trading practices, scant regard for intellectual property rights and widespread counterfeiting, which is detrimental to European goods, and, more generally, serious and systematic violations of the WTO rules and other rules governing international trade.
The Commission's communication goes in the right direction and Parliament wishes to support the initiatives it sets out, aimed at improving access to foreign markets. These include the formation of a stronger strategic partnership between the Commission, maintaining its coordinating role, the Member States, and European Union businesses, with a view to supporting economic operators and especially SMEs wishing to make contact with or export to third countries.
The Commission delegations in certain key countries need a stronger presence. This should form part of a broader strategy carried out in conjunction with our main trading partners, such as the United States, Japan and Canada; they have the same concerns as ourselves internationally and could join the Union in promoting a multilateral agreement in this field, backing WTO mechanisms that ensure a faster response to any new non-tariff barriers.
Multilateral action, the most effective type of action owing to the number of countries involved but also the most difficult, therefore needs to be accompanied by agreements identifying and resolving the inconsistencies connected with the existence of unwarranted obstacles in third countries.
on behalf of the Verts/ALE Group. - (SV) Mr President, when one reads the Commission Communication and, in particular, Parliament's report, one might think that the poor little EU is being discriminated against by malign foreign forces. This emerges especially from paragraph 4 of the report, which says that we urge the Commission to ensure that the European Union's trade interests are defended against the abusive or unfair trade practices of third countries. And again: 'when third countries unjustifiably restrict access to their markets by European Union companies, the European Union should react rapidly and firmly'.
We should be careful when using that kind of language to former colonies. They remember when Europe last acted firmly to defend its interests. That kind of talk can damage us more than any trade restrictions.
Certainly the Commission has a point in that there are technical barriers to trade and unfair rules. Of course we must discuss them with our partners calmly and reasonably and solve any problems there may be. But invite, not only businesses, but also voluntary organisations, including those from third countries. Then perhaps we can understand how the rules came about and understand whether they are reasonable or not.
I am uneasy about the ten-point list. Restrictive export procedures for raw materials, a ceiling on foreign ownership in the services sector, restrictions on foreign direct investment, state procurement procedures and the application of state aid must be seen as barriers to trade which have their justification; they arise from legitimate legislation and are administrative measures from public authorities. They cannot be removed without public consultation and deliberation, if stability in those countries is not to be compromised.
Countries must have the right to protect health and the environment and have procurement procedures which ensure that their local businesses are not completely excluded from international competition, thereby creating mass unemployment. Also we cannot be so unreasonable as to expect countries to protect our intangible property rights when they hardly have the resources to protect human rights. We should promote freedom rather than set traps.
We must come down on those rules which seek to favour businesses in their countries which have foreign operations and which act against other foreign players. That is where we can remove rules. We should be able to turn a blind eye to rules which are directly or indirectly intended to protect the population or businesses active locally. We ourselves protected our industries until they were strong enough to compete internationally. Others must be allowed to do the same.
(SV) To create market access means abolishing tariffs and non-tariff barriers to trade around the world. It is an immensely important priority for the Union's trade policy. It creates not only business opportunities for European companies but also gives them access to better and cheaper products in other parts of the world. It creates prosperity across the world.
It is also a matter on which I feel there is unaccustomed agreement in the European Parliament. It is gratifying at a time when protectionism is on the march all around the world. I therefore also think that the Commission Communication and Mr Guardans Cambó's report are more welcome than at any other time. They are really very good.
In this discussion I would like to draw attention to another question which we must not ignore - the other side of openness. I think that they belong together. European firms also need openness within Europe in order to be competitive on a global basis and make use of the market access which we can create in other countries. In our globalised world, with ever more companies having global supply chains, our own tariffs can be just as damaging to our successful businesses as those tariffs we oppose in other countries.
I have a concrete proposal for the Commissioner, a proposal which may help a little in resolving this question. When firms have problems trading within the EU they report them to Solvit, which is an excellent tool for increasing mobility on the internal market. If a firm has a problem exporting to a country outside the EU, it refers it to the Market Access Database. That too is immensely important. Both of these systems provide a basis for negotiations on how trade can be facilitated. Let us hope that we can also develop either the Market Access Database or Solvit in order to deal with problems which importing firms in the EU may experience.
If we do that, both we ourselves and the rest of the world can continue to move in a direction which is more conducive to free trade. Then we can show that Europe is taking the lead in opening up markets, both abroad and at home.
(PL) Mr President, the report by Mr Guardans Cambó deals with all the areas involved in strengthening partnership to allow European exporters easier access to third country markets.
Protectionist practices, unfair competition and the erection of bureaucratic barriers often restrict access to those markets. Small and medium-sized enterprises create the most jobs in Europe but experience particular problems exporting. Their opportunities are limited due to lack of resources needed for research, new technology, to gain a foothold in those markets and adjust their products and services to consumers.
The report rightly emphasises the need for European, governmental and diplomatic sources to offer meaningful assistance to SMEs. The European Union should increase its logistic action and offer proper support to make it easier for these entrepreneurs to be active on third country markets.
(EL) Like you, Commissioner, we are particularly concerned about the lack of reciprocal terms of access to the market and the unequal treatment of European products encountered by many partners.
In the textile industry and clothing sector, for instance, the EU applies an average tariff of 9%, which is one of the lowest in the world. On the other hand, many competitors impose tariffs of up to and above 30% together with a host of non-tariff barriers.
Thus the emerging economies also need to accept, to a certain extent, the principle of reciprocity in concessions in line with their level of development and their competitiveness in a given sector. The protection of intellectual property rights and geographical indications at global level remains fairly inadequate; it neutralises the competitive advantage of the high added value of European industrial and agricultural products.
The harmonisation of international regulatory models and rules facilitates access to foreign markets and must not render the European regulatory framework of environmental, social, public health and consumer protection more flexible.
Quite the reverse: the object is convergence, but in an upward direction. Of special importance is the classification of imports according to the relevant specifications and requirements, as well as the search for successful methods for tackling environmental and social dumping.
Finally, I should like to stress that small and medium-sized enterprises must be at the heart of the new market access strategy.
I congratulate the rapporteur and the shadow rapporteur as well the Commissioner. We welcome the Commission's initiative on the new market access strategy.
(CS) Commissioner, I, too, am convinced that the Commission delegations and the new market access teams operating in third countries require a considerably stronger mandate. The Commission should, in my view, reconsider its priorities in the allocation of human resources in the EU delegations and increase the number of delegation staff, especially those operating in China, India, Russia and Brazil. The Member States should play a more substantial part in contributing to the human and financial resources of these delegations, proportional to their trade interests. Moreover, the Commission and the Member States should improve cooperation with European chambers of commerce, trade associations and Member State agencies in third countries. This is fundamental for the exchange of information among delegations, diplomatic missions and European business associations. This would benefit SMEs in particular. The main objective of our strategy, however, has to be reciprocity of trade relations, especially for example in China, and more rigorous enforcement of international trade legislation, rather than labelling this enforcement as protectionism.
Mr President, I was interested that the Commissioner was the only one who mentioned the World Trade talks. Perhaps this is an opportunity to get some information referring to the new opportunities in the markets of our main trading partners that a successful WTO deal would give us. But you also said, Commissioner, that perhaps a new generation of free-trade agreements might do it. Are you conceding defeat at the WTO? Perhaps you could give us some up-to-date information on that, because I think that is a crucial part of this debate.
Could I ask you, also, to clarify some concerns in relation to the current situation on the agriculture part of the WTO? There are concerns about further concessions being made by the EU on import tariffs on sensitive products, and some large tariff-rate quota increases as being part of the agenda, because there is also the issue of what progress you are making at the WTO on access for non-agricultural goods and services. I think we need an update, if you can give us that, as part of this debate.
(PL) Mr President, as we take the floor in this debate we wish to draw attention to three issues. Firstly, it is essential for the European Union to adopt a firm and unambiguous stance in every situation in which the export interests of a Member State are threatened as a result of unfair practices by third countries. In this connection, we should recognise the stance adopted by the European Union in the case of the embargo preventing Polish meat and agricultural products from accessing the Russian market. Unfortunately, this stance towards Russia was only adopted after more than a year of restrictions by Russia on Polish exports, and after Poland used its veto to hold up preparations for the EU-Russia agreement.
Secondly, opening up the Union's markets to goods and services from third countries should be governed by the principle of reciprocity. The Union as a whole should therefore monitor whether exporters from third countries include in their manufacturing costs the contributions to be made to provide for compliance with environmental standards and social security for workers in their countries. European products will always be beaten by their competitors on the world's markets if the aforementioned costs are not taken into account.
Thirdly, great caution should be exercised when opening up the Union's market for access of agricultural products from third countries. If the market is opened up fully many sectors of European agriculture will simply disappear, which would threaten Europe's food security.
(PL) Mr President, open economies and markets are features of the contemporary market economy, the economy of the 21st century. This is a first for the global economy. Not all economic entities are in a position to deal with competition, however, especially when competition is not always fair, and is dominated by the great and powerful.
Both large and small firms can import, but large firms have more opportunities to develop export. This is because entering new markets requires substantial investment in promotion and in setting up the whole logistical system. It therefore seems appropriate for SMEs to organise joint action to develop exports, especially to promote the latter.
A certain degree of aid and State support for companies in the area of export promotion should be allowed, notably in the area of know-how. At WTO level, too, agreement should be reached on the development of trade between SMEs. Accessibility of information on entities active on the global market is particularly important. The quality of trade should be improved and priority given to creating equal opportunities for market access.
Member of the Commission. - Mr President, I wish to thank you and the honourable Members for what has been a very constructive and useful debate on this excellent report. I am particularly grateful to the Member who intervened to urge a reassessment of the staffing allocations of Commission delegations in key economies. I thought this was an excellent proposal, and one that I will have no hesitation at all in communicating to my colleagues. I could rehearse for you the details of the small number of delegation staff working, for example, on trade matters in China compared to the considerably larger numbers of staff working on what is a very small amount of development aid and cooperation in that country, set alongside the billions that are at stake for Europe in trade. But I will not; I will simply pocket the suggestion and pass it on.
It is certainly not the case that I am advocating free-trade agreements at the expense of the world trade talks. Anyone who is familiar with the global Europe trade strategy that we presented in November 2006 will realise that my advocacy of deep, comprehensive free-trade agreements that really contribute to increasing the sum total of world trade, and not simply divert it, has been a feature of our approach alongside our commitment to the WTO talks - the Doha Round. I can assure the honourable Member that I am continuing to work for their success rather than their failure. Rumours about further unacceptable or inappropriate concessions on agriculture are unfounded. Indeed, the only rumours that I have picked up about such unwarranted concessions actually came from the Irish Foreign Minister in the General Affairs Council today. These rumours seem to be circulating within a relatively small community of interest.
The fact is that on agriculture - and other areas of the Doha talks - we will move as far as it is prudent for us to go in order to contribute to the success of the world trade talks, but ultimately this must be within the limits of the mandate we have been given on the basis of the 2003 CAP reform.
It is true that we have two new negotiating texts that have been presented by negotiating group chairs in recent weeks. On agriculture, we have a text in which not everything is to our liking, but there is nothing that we cannot handle in that agriculture text or that will push us beyond our mandate.
In the case of non-agricultural market access - industrial goods - the situation, in my view, is not so satisfactory. There, the new text presented by the chairman has created a greater fluidity in the negotiations, rather than more concrete foundations. I regret that, but again it is something that we have to work with and negotiate our way through.
These debates would not be so enjoyable if it were not for Mr Schlyter's contributions. Whenever he intervenes I always feel reinforced in my personal commitment and conviction concerning free trade. His interventions always reassure me that we are indeed on the right track. It is not a question of the poor little European Union struggling against the mighty titans amongst the emerging economies, nor is it about a sort of fit of aggressive bullying that has taken over the Commission in the area of trade, in which we seek without consultation or consideration to impose our interests on others.
The fact is that those of us who believe in international trade are seeking balance and we are seeking reciprocity, but we are also seeking mutual advantage. When we seek openings in the economies of others, we are not doing that in order simply to satisfy ourselves, or to serve our own interests and our own needs. We are also contributing to the welfare and growth of the economies whose greater opening we are trying to bring about.
Of course, the liberalisation of economies is something that has to be achieved progressively. It is an incremental process, rather than a big bang or a sudden shock. The fact is that emerging economies benefit from greater opening. This means useful competition to stimulate innovation and to spur productivity in those economies, it means lowering the costs of inputs to local industry, it means lower-priced goods for consumers in those emerging economies, and it means bringing capital, technologies, creativity and modern management skills to those emerging economies.
The fact is that this process of opening and integration to the global economy secures the growth and strengthening of those emerging economies to enable their businesses to grow, to create much-needed employment for their workers in these economies, and to generate products and services for export so that they can create and secure a growing share of international trade. In other words, opening begets opening; trade begets trade. Our prosperity and our opportunities beget opportunities for those who live and work in those emerging economies. It is, in other words, a virtuous process that we are talking about, and that is what the market access strategy which our rapporteur has presented such an excellent report on is all about.
In concluding, I would say that when it comes to local procurement it is indeed important to support and encourage the capacity of emerging economies and developing countries to supply their local procurement markets. However, if this means higher costs for public procurement in those economies, if it means inefficiencies, if it means a lack of transparency, and indeed in some cases corruption in the operation of public procurement, who shoulders the costs of that? The answer is the very local people, the very local workers and the very local taxpayers in emerging economies and developing countries who can ill afford to shoulder those costs.
That is why it is important to bring openness and transparency to public procurement policies and behaviour in emerging economies. It is not simply to please and to satisfy the 'poor little' European Union.
rapporteur. - Mr President, there is not much more to say. First of all, let me thank again all those who have enriched this debate, not just today but ever since the debate started, through their contributions, amendments and even the informal conversations we have had, which has resulted in a final text which is not the work of one rapporteur but of everyone involved.
We mostly shared the diagnosis, and I was very surprised at the tone of some of the comments from the Green corner of this House. It would be interesting to have the colleague in question go and see the results and consequences of free trade in situ and also to go and explain to a medium-sized enterprise, say near Barcelona where I live, that this was a 'colonial approach'. I could quote so many companies who are fighting to export, with a great part of their activities depending on exports. He might like to tell the employees of those factories that they are just acting as European colonisers in trying to enlarge the export market share of the product they are manufacturing, when if China introduces barriers which prevent them from exporting what they are manufacturing it is their jobs which are at stake.
This is not just about big words on big European companies being colonial, it is about something much more real. Although everyone has the right to portray things as they wish, I must say that the idea of this being a 'colonialist' report really surprised me and might be even be viewed as comic by a lot of exporters in my country.
It is clear, though, that we do, in general, agree on the diagnosis, and as the Commission has said it is something that was started by the Council, was followed up by the Commission and is today being supported by Parliament, which of course puts a lot of responsibility on your shoulders, Commissioner, because we do have a common approach. Again, let me underline that this is a dynamic process and a fresh strategy, and some elements are indeed new and need to be followed up. May I quote a point in the report which was underlined by our colleague and which you liked so much: 'We call on the Commission to reprioritise the deployment and eventually to increase the human resources available for European Union delegations, so that more staff are available to start up and ensure the successful functioning of market access teams'. The same is true, inter alia, of what the report says on SMEs. There are a lot of new things in this report, and we wish you all the best in implementing them.
The debate is closed.
The vote will take place on Tuesday, 19 February 2008.
Written Statements (Article 142)
in writing. - (FR) The competitiveness of European industry needs to be placed at the heart of the Community agenda, for this alone will allow us to create skilled jobs, secure Europe's economic growth, guarantee the survival of the European welfare system and ensure that the EU can remain a major trading power in the 21st century.
To ensure that this competitiveness is maintained we need to establish market access conditions that are fair, equitable and reciprocal. In fact, the European market is one of the most open and competitive in the world, thanks mainly to the right of free competition, which guarantees open and fair trading within the EU.
Nevertheless, the European Union is still faced with numerous commercial obstacles when it comes to foreign trade, for the markets of Europe's main trading partners do not present the same degree of openness and transparency as the Community market. We therefore need to take urgent steps to re-establish reciprocal conditions for market access to third countries and, more particularly, to emerging countries, and to combat restrictive commercial practices. We need to act quickly and firmly to ensure that our SMEs have full and unrestricted access to all markets, especially in the public procurement sector.